EXHIBIT 10.1

MEDICALCV, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

Effective July 1, 2007, cash compensation for service on the Board of Directors
is as follows:

Annual Cash Compensation

Board Member (other than Board Chair)

 

$

10,000

 

Board Chair

 

$

24,000

 

Audit Committee Member (other than Audit Committee Chair)

 

$

1,500

 

Audit Committee Chair

 

$

4,000

 

Compensation Committee Member (other than Compensation Committee Chair)

 

$

1,000

 

Compensation Committee Chair

 

$

1,500

 

Corporate Governance and Nominating Committee Member (other than Corporate

 

 

 

Governance and Nominating Committee Chair)

 

$

1,000

 

Corporate Governance and Nominating Committee Chair

 

$

1,500

 

 

 

 

 

Board Meeting Fee (in person)

 

$

1,500

 

Board Meeting Fee (telephonic)

 

$

500

 

Committee Meeting Fee (in person) 

 

$

500

 

Committee Meeting Fee (telephonic)

 

$

500

 

 

Effective upon shareholder approval at the 2007 Annual Meeting of proposed
amendments to the 2005 Director Stock Option Plan, equity compensation for
service on the Board of Directors will be as follows:

Equity Compensation

Under the 2005 Director Stock Option Plan, each year, as of the date of the
annual meeting of shareholders of the Company, each non-employee director who
has been elected or reelected or who is continuing as a member of the Board as
of the adjournment of the annual meeting, automatically receives an option award
in the amount of 10,000 shares.  In addition, each non-employee director who is
elected to the Board other than at an annual meeting of shareholders of the
Company automatically receives an initial option award in the amount of 10,000
shares.  The date of such initial award shall be the date of election of such
person to the Board.

Amended and Restated August 16, 2007

 


--------------------------------------------------------------------------------